DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species III, Claims 1, 3, and 5-6 in the reply filed on 7 January 2021 is acknowledged. Claims 2, 4, and 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Claim 9 has been added.
Claims 1, 3, 5-6, and 9 are currently pending and have been examined.
This action is made NON-FINAL.

Specification - Abstract
	The abstract of the disclosure is objected to because “A mounting structure apparatus for dynamically loaded structure joints. The apparatus includes a first member having an aperture through a first surface and communicating with a counterbore in a second surface.” should read --A mounting structure apparatus for dynamically loaded structure joints includes a first member having an aperture through a first surface and communicating with a counterbore in a second surface.--

Claim Objections
Claim 3 is objected to because “engagable” in line 3 should read --engageable--. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “a blind aperture in the second member” in line 3. It is unclear from the claim whether the blind aperture in the second member is different from “a bore” of the second member in Claim 1. For the purpose of this action, the Examiner has interpreted that the blind aperture in the second member of Claim 3 is the same as the bore of the second member in Claim 1. 
Claim 3 recites the limitation “the bore is threaded to engage the fastener” in line 4. It is unclear from the claim whether the bore is of the insert, the counterbore of the first member, or the bore of the second member. For the purpose of this action, the Examiner has interpreted that the bore is of the insert, wherein the bore includes the internal threads of the insert and engageable with the fastener. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuhmann et al. (DE102011053564 A1).
With respect to Claim 1, Schumann et al. (Figs. 1-4; annotated Fig. 1 on Page 4) discloses a mounting apparatus (17) comprising:
	a first member (200) having an aperture (201) through a first surface (x) and communicating with a counterbore (202) in a second surface (y);
	a second member (100, 1, G) having a bore (101) coaxial with the first member aperture (201);
an insert (10) engageable with the counterbore (202); and
a fastener (22) insertable into the first member aperture (201) and coupled with the second member bore (101) to join the first member (201) to the second member (100, 1, G).  
With respect to Claim 3, Schumann et al. (Figs. 1-4; annotated Fig. 1 on Page 4) discloses the limitations set forth in Claim 1 and that the insert (10) forms internal threads (12.1 on Fig. 3) and external threads (13.1), the external insert threads (13.1) engageable with threads (1.1) in the blind bore (101) of the second member (100, 1, G), and the internal threads (12.1) of the insert (10) engages the fastener (22); the insert (10) further forming a shoulder portion (14) to engage the first member counterbore (202).


    PNG
    media_image1.png
    507
    566
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schuhmann et al. (DE102011053564 A1) as applied to Claims 1 and 3 above in view of Richard et al. (US 8,365,476 B2).
With respect to Claim 5, Schuhmann et al. discloses the limitations set forth in Claim 1 but fails to disclose that the counterbore is oblong.
However, Richard et al. (Figs. 3A-3B) teaches a mounting structure with a first member (400) bolted on a second member (200), wherein the first member (400, a shear plate) includes oblong slotted holes (402), wherein the slotted holes (402) with a snug-tight bolts allow the structural frame (400, 200) to have more elasticity and allow the connections to be less rigid than conventional connections. The horizontal slotted holes (402) in the first member (400) restrict the bolts to resisting only vertical loads by reducing the shear forces between the first member (400) and the second member (200). See Col. 5, line 62 to Col. 6, line 2 and Col. 6, lines 33-43.
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the counterbore of the first member of Schuhmann et al. to be oblong as taught by Richard et al. for the purpose of allowing the connection between the first member and the second member to have more elasticity and of allowing the connection to be less rigid, reducing shear forces when the mounting structure is subjected to external forces.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schuhmann et al. (DE102011053564 A1) as applied to Claims 1 and 3 above in view of Richard et al. (US 8,365,476 B2), and further in view of Hotz (US 4,021,991).
	With respect to Claim 6, Schuhmann et al. discloses the limitations set forth in Claim 1 but fails to disclose that the counterbore has a first dimension to accommodate the insert, and a 
However, Richard et al. (Figs. 3A-3B) teaches a mounting structure with a first member (400) bolted on a second member (200), wherein the first member (400, a shear plate) includes oblong slotted holes (402), wherein the slotted holes (402) with a snug-tight bolts allow the structural frame (400, 200) to have more elasticity and allow the connections to be less rigid than conventional connections. The horizontal slotted holes (402) in the first member (400) restrict the bolts to resisting only vertical loads by reducing the shear forces between the first member (400) and the second member (200). See Col. 5, line 62 to Col. 6, line 2 and Col. 6, lines 33-43.
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the counterbore of the first member of Schuhmann et al. to be oblong as taught by Richard et al. for the purpose of allowing the connection between the first member and the second member to have more elasticity and of allowing the connection to be less rigid, reducing shear forces when the mounting structure is subjected to external forces.
	Schuhmann et al. in view of Richard et al. fails to teach that the modified oblong counterbore include a first dimension and a second dimension smaller than the first dimension, the second dimension separated from the first dimension by a length L, the counterbore tapered from the first dimension to the second dimension.
	However, Hotz (annotated Fig. 2 on Page 7) teaches a connection between first and second members (14, 12) fastened together by an insert (22) and a fastener (30), wherein the first and second members (14, 12) are normally subjected to external forces tending to shift them in one direction, wherein the first member (14) includes bore (20) with a first dimension (x) and a second dimension (y) smaller than the first dimension (x), the second dimension separated from the first dimension by a length L, the counterbore tapered from the first dimension (x) to the second dimension (y).

    PNG
    media_image2.png
    549
    585
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the oblong counterbore of Schuhmann et al. in view of Richard et al. such that the that oblong counterbore is tapered from the first dimension to the second dimension, wherein the second dimension is smaller than the first dimension, as taught by Hotz for the purpose of positively locking the two members  in such a way that friction between surfaces of the two members is not relied upon to prevent slippage, wherein the only possible slippage that can occur between two members is that resulting from actual deformation of the walls of the modified tapered oblong bore (see Col. 2, lines 8-15 and Col. 3, line 60 to Col. 4, line 2).
With respect to Claim 9, Schuhmann et al. in view of Richard et al., and further in view of Hotz discloses the limitations set forth in Claim 6 and that the second dimension (y) is smaller than a width of the insert (22), whereby the insert (22) interferes with the tapered bore (20) in the event that the insert (22) is moved toward the second dimension (y).
Conclusion
The prior art set forth in the attached Notice of Reference Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXUS CAMERO/Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678